 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

YARITZIANNE FIGUEROA COLLAZO             CIVIL NO. ________________

Plaintiff
                                         TRIAL BY JURY DEMANDED
v.

FERROVIAL CONSTRUCCIÓN PR,
LLC; ULISES NAZARIO
MONTALVÁN; AND MANUEL
SÁNCHEZ PEREIRA

Defendant

              COMPLAINT AND DEMAND FOR TRIAL BY JURY

      TO THE HONORABLE COURT:

      Comes now plaintiff, Yaritzianne Figueroa Collazo, represented by her

undersigned counsel and very respectfully ALLEGES AND PRAYS as follows:

1.    This is a civil action for wrongful, illegal, and retaliatory termination of

employment and interference of rights under federal and Puerto Rico law.

2.    Plaintiff, Yaritzianne Figueroa Collazo (“Figueroa”), was terminated in her

employment with Ferrovial Construcción PR, LLC (“Ferrovial”) in violation of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201 et seq; the Family Medical

Leave Act (“FMLA”), 29 U.S.C.; 2611, et seq; the “Families First Coronavirus

Response Act” (“FFCRA”); the “Emergency Family and Medical Leave Expansion

Act”(“EFMLEA”); and the “Emergency Paid Sick Leave Act” (“EPSLA”), including

the anti-retaliation and interference of rights provisos of the mentioned federal

legislation. Federal question jurisdiction is invoked in this action under the

mentioned federal legislation as established by 28 U.S.C. 1331.
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 2 of 10




3.    Also, this Court’s supplementary jurisdiction is invoked to entertain

Puerto Rico law claims for wrongful termination under the “Puerto Rico Unjust

Dismissal Act”, Law 80-1976, as amended, 29 Laws of P.R. Anno 185 a et seq

(“Law 80”) and for retaliatory termination under the “Puerto Rico Anti-Reprisal

Act”, Law 115-1991 as amended, 29 Laws of P.R. Anno 194 et seq (“Law 115”).

4.    An employer who commits prohibited acts under the EFMLA is subject to

the enforcement provision set forth in Section 107 of the FMLA, 29 U.S.C. 2617.

The covered employee may file private action to enforce the EFMLEA only if the

employer is otherwise subject to the FMLA in the absence of the EFMLEA. The

employer in this case is subject to the FMLA in the absence of the EFMLEA

since it employs more than fifty (50) employees.

5.    An employer who commits prohibited acts under the EPSLA is subject to

the enforcement provisions set forth in Section 15 (a)(3) of the FLSA, 29 U.S.C.

215 and subject to the penalties set forth in Sections 16 and 17 of the FLSA,

29 U.S.C. 216 and 217).

6.    Under the EFMLEA and the EPSLA a covered employer in the case of a

private entity or individual is one that employs fewer than 500 employees.

Ferrovial is an employer as defined and covered by this federal law, because it

employs fewer than 500 employees. Also, a covered employer includes any

person (in this case, as shall be later described in more details, Mr. Manuel

Sánchez Pereira and Mr. Ulises Nazario Montalván) acting directly or indirectly

in the interest of an employer in relation to an employee within the meaning of

such phrase in Section 3 (d) of the FLSA, 29 U.S.C. 203 (d) and Section 101

                                       2
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 3 of 10




(4)(A)(ii)(I) of the FMLA, 29 U.S.C. 2611 (4)(A)(ii)(I); 29 C.F.R. 825. 104d). This is

the situation with the individuals sued in their individual capacity in this

action.

7.    The proper venue is in this Court because Defendants’ conduct business

in this District and the acts, conduct, and/or omissions giving rise to this claim

took plain in the District of Puerto Rico.

8.    Plaintiff, Yaritzianne Figueroa Collazo (“Figueroa”), started to work for co-

defendant, Ferrovial Construction PR, LLC (“Ferrovial”) on August 24th, 2018,

as an Administrative Assistant. Her salary was $9.459 per hour, 80 hours bi-

weekly = $756.72. Additionally, she worked in every bi-weekly pay period ten

(10) additional hours of overtime at $14.189 per hour = $141.89, for a total

salary of $898.61 bi-weekly. She was terminated on September 11th, 2020.

She is an employee as defined by the federal and local legislation invoked in

this action.

9.    Defendants in this action are Ferrovial (priorly Ferrovial Agroman LLC),

a limited liability corporative organized and authorized to do business in Puerto

Rico by State Department of Puerto Rico; Mr. Manuel Sánchez Pereira

(“Sánchez”), Financial Director of Ferrovial; and Ulises Nazario Montalvan

(“Nazario”), Figueroa’s direct supervisor. Both Sánchez and Nazario directly or

indirectly acted in the interest of Ferrovial in relation to Figueroa and were

directly involved in the adverse employment decisions, retaliatory and

interference of rights conduct relevant in this action.         All defendants are


                                          3
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 4 of 10




considered an employer, and otherwise suable in their corporate or individual

capacity as applicable under the federal legislation invoked in this action.

10.   Figueroa is the mother with custody and patria potestas of a nine (9) year

old child. Figueroa’s son studies the Fourth Grade at the Virginia Vázquez

Mendoza Public School in Cayey, Puerto Rico.

11.   Due to the COVID-19 Pandemic the Virginia Vázquez Mendoza Public

School established a remote schooling program from Monday through Thursday

from 8:00 a.m. to 1:00 p.m. Due to her son’s age Figueroa needs to be available

at her home to assist in her son’s schoolwork. Thus, Figueroa was entitled to

a leave for caring for her son’s schooling needs during and due to the COVID-

19 Pandemic under the federal legislation invoked in this action, the FFCRA

(that includes the EFMLEA and the ESPLA).

12.   Figueroa needed and requested from Defendants the necessary time to

viabilize her son’s schooling needs. Nevertheless, Figueroa made all efforts to

avoid depriving Defendants of her services while complying with her legal duties

and obligations to her son’s schooling needs.

13.   Since the very beginning when Figueroa originally informed Defendants

of her need to care for her son’s schooling work she was faced with her

employer’s discomfort due to it. Also, after Figueroa made her petition her

relationships with the Defendants turned cold and distant.

14.   Ferrovial upon the enactment of the FFCRA (that includes the EFMLEA

and the EPSLA) gave notice to Figueroa of her rights to leave to care for her

                                       4
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 5 of 10




minor son whose school’s program have been affected by the COVID-19

Pandemic.

15.   Figueroa mindful of her rights to a leave under federal law to care for her

son’s schooling needs due to the COVID-19 Pandemic, took the initiative to

address her employer about her situation. First she did it verbally and then

very specifically on August 31st, 2020, she informed in writing to Nazario (who

asked her to make her request in writing) her need for time to care for her son’s

schooling demands due to the COVID-19 Pandemic.

16.   To said effect, Figueroa requested the following in order to have the

necessary time to care for her minor son schooling’s needs due to the COVID-

19 Pandemic: to assist to her workplace and physically work there all day on

Tuesdays and Fridays and to work remotely from her home on Monday,

Wednesday, and Thursdays in the mornings (to care for her son’s schooling

needs) and physically report to her workplace on said days from 1:30 p.m. on.

17.   Figueroa was aware of her entitlement for paid leave if unable to work (or

work remotely) in her circumstances under FFCRA (that includes the EFMLEA

and the EPSLA) because the employer had given her notice of her rights.

18.   As mentioned, Defendants have previously informed Figueroa that the

new federal legislation protected her and make it feasible for the employer to

grant time to the mother of a minor son that needs time to care for her son

schooling’s needs due to interruptions to ordinary school programs due to the

COVID-19 Pandemic.


                                       5
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 6 of 10




19.   Figueroa, if denied authorization to work remotely part of her daily

schedule to care for her son’s schooling needs, then, legally had the alternative

and all intentions to request time off via a paid leave covered by the FFCRA

(that includes the EFMLA and the EPSLA) to attend her son’s schooling needs

due to the COVID-19 Pandemic.

20.   At all relevant times, Figueroa had informed Defendants of her situation:

i.e. her son’s schooling needs and her need for time to care for her son.

21.   Figueroa’s request for the needed time to care for her son’s schooling

needs was granted by Defendants by allowing her to work part of her daily

schedule remotely for three (3) days a week.

22.   Figueroa worked under her new program just a few days before being

terminated as follows:

            Wednesday September 2nd, 2020

              -   Remotely in the morning (8:30 a.m. – 12:30 p.m.)
              -   From 1:30 p.m. to 6:30 p.m., reported to work at her
                  workplace.

            Thursday September 3rd, 2020
              -   Remotely in the morning (8:30 a.m. – 12:30 p.m.)
              -   From 1:30 p.m. to 6:30 p.m., reported to work at her
                  workplace.


            Friday September 4th, 2020
              -   All day physically in her workplace.




                                       6
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 7 of 10




            Monday September 7th, 2020
              -   Holiday

            Tuesday September 8th, 2020

              -   All day physically in her workplace.


            Wednesday September 9th, 2020 and Thursday September 10th,
            2020


              -   Remotely in the morning (8:30 a.m. to 12:30 p.m.)
              -   From 1:30 p.m. to 6:30 p.m. (on September 9th) and 6:00 p.m.
                  (on September 10th), reported to work to her workplace.

23.   On September 11th, 2020 Figueroa was terminated in her employment.

This termination was not for cause. Neither Figueroa was given the grounds

for her termination nor she was aware of any circumstance justifying her

termination. The immediate temporal proximity from Figueroa’s request for

benefits under federal and local law creates and inference that her termination

was illegal and for prohibited grounds and directly related to having availed

herself and invoked the protection of legally afforded rights for a to mother to

care for her minor son’s schooling needs during the COVID-19 Pandemic.

24.   Said inference is strengthen by the fact that Figueroa always performed

well and never received any disciplinary measures and because the continued

needs for her services was present at the time and after her termination.

25.   Additionally, said inference is strengthen by the fact that Defendants met

with discomfort Figueroa’s request for time to care for her son’s schooling needs

due to the COVID-19 Pandemic and the fact that after her request to that effect


                                       7
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 8 of 10




relations with Defendants turned cold and distant. Thus, Defendants showed

an adverse animus to Figueroa’s protected activity of requesting time to care for

his son’s schooling needs due and during the COVID-19 Pandemic.

26.   Figueroa was the Administrative Assistant with more seniority. There

were two (2) additional Administrative Assistants. As a matter of fact, another

of the Administrative Assistants was pregnant and soon to go on maternity

leave, making Figueroa’s services even more necessary and her termination of

employment questionable. The other Administrative Assistant is a male

employee that was recruited on August 3rd, 2020 (about a month prior to

Figueroa’s termination). Figueroa trained this new Administrative Assistant.

The other two (2) Administrative Assistant remained is their positions after

Figueroa’s termination.

27.   Under Puerto Rico Law 80 any reduction in force due to economic issues

or reorganization need to follow an order of retention requiring that dismissals

are to be done following seniority, with the more senior employees having

preference to be retained as long as the services provided were required and

necessary.

28.   Figueroa’s termination of employment ended the accommodation for

remote work that allowed her the time needed to care for her son’s schooling

needs due to the COVID-19 Pandemic. Absent the accommodation to work

remotely, Figueroa had the alternative and all intentions to request the federally

protected leave under the FFCRA that (includes the EFMLEA and the EPSLA)

to deal with her son’s schooling needs.

                                          8
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 9 of 10




29.   Defendants’ adverse employment actions against Figueroa violated the

federal and local legislation invoked in this action.     Also, these adverse

employment actions are an interference with Figueroa’s protected federal and

local rights. Lastly, these adverse employment actions were in retaliation for

Figueroa having engaged in protected activity under federal and local laws and

availed herself to the protections of said laws.

30.   Figueroa suffered actual damages due to Defendants’ conduct, included

but no limited, to loss of income and benefits, compensatory damages for

mental pain and anguishes. Figueroa has needed the services of a psychologist

to care of her emotional health. Figueroa is a single mother and only provider

in her household.

31.   Wherefore, Figueroa requests in this action the following remedies:

      A) Trial by Jury is demanded.

      B) That all loss of income, back pay, and employment benefits be

compensated. Back pay to be calculated at a salary rate of $898.61 bi-

weekly, plus any increment for overtime work.

      C) Figueroa suffered mental pain, suffering and anguishes as a result of

Defendants’ action, thus, it is requested that compensatory damages for

mental pain and anguish suffered stemming from Figueroa’s termination be

awarded in a sum of no less than $1,000,000.00.

      D) That liquidated damages under federal law be taxed.

      E) That double damages under Puerto Rico law be taxed.

                                        9
 Case 3:20-cv-01612-DRD Document 1 Filed 11/04/20 Page 10 of 10




      F) That punitive damages under federal law be awarded.

      G) That reinstatement to employment be granted, if not practicable,

then front pay in lieu of reinstatement.

      H) Taxing of cost litigation expenses, attorney’s fee and pre and post

judgment interests.

      I) That the Court enter any appropriate declaratory and injunctive relief

to vindicate Figueroa’s rights under federal and local law.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this, 4th of November of 2020.


                                     S/: ENRIQUE J. MENDOZA-MENDEZ
                                     ENRIQUE J. MENDOZA MÉNDEZ
                                     USDC-PR 202804

                                     MENDOZA LAW OFFICES
                                     P.O. Box 9282
                                     San Juan, P.R. 00908-0282
                                     Tel. (787) 722-5522; 5530; 5540
                                     Fax. (787) 723-7057
                                     E-mail: mendozalo@yahoo.com




                                       10
